Citation Nr: 1207019	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for a lumbosacral strain.

2.  Entitlement to an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture.

3.  Entitlement to an evaluation in excess of 10 percent disabling for a scar, left tibia.

4.  Entitlement to an evaluation in excess of 10 percent disabling for residuals of a left hip dislocation and left acetabulum fracture (left hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio.

Most recently, the Veteran failed to appear at a November 2011 videoconference Board hearing at the RO located in Cleveland, Ohio.  Based thereon, his request for a Board hearing is considered withdrawn, and these matters are ready for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by symptoms of pain and pain on use; forward flexion is limited to 60 degrees; there is no evidence of ankylosis; there is no evidence of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician; there is no evidence of separately compensable associated objective neurological abnormalities.

2.  The Veteran's residuals of a left tibia and fibula fracture are manifested by pain and limitation of plantar flexion to 20 degrees; there is no evidence of ankylosis; there is no credible evidence of left knee recurrent subluxation or lateral instability; there is no evidence of limitation of motion of the left knee.
3.  The Veteran's scar, left tibia, measures 1.5 by two centimeters, is tender, and involves adherence to underlying tissue and underlying tissue damage; there is no evidence of limitation of motion or loss of function due to the scar, and there is no evidence that it is unstable.

4.  The Veteran's residuals of a left hip disability is manifested by no more than moderate impairment of the left hip; there is no evidence of ankylosis, hip extension limited to 5 degrees, flexion limited to 45 degrees, limitation of abduction to 10 degrees or resulting in the inability to cross legs, no limitation of rotation to 15 degrees, or a flail joint.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent disabling for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2011).

3.  The criteria for an evaluation in excess of 10 percent disabling for a scar, left tibia, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2008).

4.  The criteria for an evaluation of 20 percent disabling for a left hip disability have been met, but no more.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for increased evaluations, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).

The Board finds that VCAA letters dated April 2008 and January 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The notice letters informed the Veteran of what the evidence must show to establish entitlement to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claims, and what types of evidence VA would obtain.  The Board also notes that the Veteran's claim was readjudicated by way of a November 2009 Statement of the Case (SOC) and February 2010 Supplemental Statement of the Case (SSOC).

Because the Veteran's claims are being denied, as explained below, the Board finds that notice regarding how VA assigns disability ratings and effective dates is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, the Board notes that the April 2008 and January 2009 VCAA notices described how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.

VA's duty to assist generally includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with VA examinations relating to his claims in May 2008, September 2009, and October 2009 (and an addendum examination was performed to provide left hip limitation of motion in April 2010).  These VA examination reports reflect that the examiners reviewed the claims file, interviewed and examined the veteran, and provided sufficient information to rate the Veteran's disabilities under the applicable rating criteria.  In this regard, the Board acknowledges that the May 2008 VA examination report does not include any notation of limitation of motion for the Veteran's left knee (while reflecting findings of some degenerative changes; the later October 2009 VA examination report reflects the Veteran's knee was normal, as discussed in detail below).  Even so, the Board finds that a remand based thereon is not required, as a new VA examination would not provide the limitation of motion, if any, as of May 2008.  Based thereon, the Board finds that the VA examination reports are adequate upon which to base a decision with regard to the Veteran's claims.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2011).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Lumbosacral Sprain

The Veteran's lumbosacral strain is currently assigned a 20 percent disability rating, effective November 26, 2003 (and a 10 percent rating priorto).  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  The Veteran seeks a higher rating.

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Note 1 provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2011).

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2011).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2011).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) (renumbered from 5293 effective Sept. 26, 2003).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was provided with VA examinations in May 2008 and October 2009.  The May 2008 VA examination report reflects that the Veteran reported experiencing back pain with activity, and that he used a back brace with any activity.  He reported that he was unable to walk far and that he was unable to work cutting grass.  Physical examination revealed lumbar tenderness and an antalgic gait favoring the left leg.  Range of motion revealed forward flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and left lateral rotation to 50 degrees, and right lateral rotation to 60 degrees.  The examiner noted that there were no DeLuca criteria with repetitive motion.  X-rays of the lumbosacral spine showed multilevel degenerative changes, and a diagnosis of lumbosacral strain secondary to left leg injury with evidence of degenerative changes was recorded.

The October 2009 VA examination report reflects that the Veteran reported experiencing back pain, worse with activity.  The examiner noted that the Veteran had no radiculopathy or pain radiating down his leg, that he was not currently under medical care for the condition, and that he had not been ordered bed rest by any physician.  The Veteran denied experiencing flare-ups, but rather his pain was steady and he avoided certain activities to avoid any flare-ups.  The examiner further noted that there was no associated numbness, weakness, bowel or bladder problems, or erectile dysfunction.  It was noted that the Veteran was not using any assistive device, but that he walked with an antalgic gait, and that he had no history of falls.  The Veteran reported that he was able to perform activities of daily living for himself, and that he was able to cut his grass and walk 100 yards.  Physical examination revealed range of motion of forward flexion to 60 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  The examiner noted that there was no additional loss of motion with repetitive motion, nor was there fatigability, lack of coordination, or instability.  The Veteran's posture was noted as normal with no paraspinal tenderness, no muscle guarding or spasm, and no tenderness over the lower lumbar spine.  The examiner noted that the Veteran had 4/5 strength in his lower extremities, light touch sensation was intact in both legs, and the Lasegue's sign was negative bilaterally.  It was further noted that there were no signs or symptoms of intervertebral disc syndrome.  A diagnosis of lumbar spine osteoarthritis was recorded.  The examiner noted that given the fact that the Veteran was able to do chores around the house, cut his lawn, get around without a brace or cane, that he was not taking any narcotic pain medication, and he could walk 100 yards without too much pain, the Veteran's back symptoms were not substantially worse than at the time of the prior May 2008 examination.  

Also, the Board acknowledges that VA treatment records dated from December 2006 to November 2009 reflect that the Veteran has been followed at the VA medical center for his complaints of back pain.  See, e.g., VA Treatment Records, November 2009, February 2009, December 2008, August 2008, April 2007.  The Board notes, however, that none of these records reflect symptomatology worse than that reflected on the VA examination reports discussed in detail above (and no range of motion is provided in these records). 

As shown above, there is no lay or medical evidence at any time during the period on appeal of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or of favorable ankylosis of the entire thoracolumbar spine (or any ankylosis) so as to meet the criteria for a higher, 40 percent rating under the General Rating Formula.  Based thereon, the Board finds that a preponderance of the evidence is against granting a rating in excess of the currently assigned 20 percent rating under the General Rating Formula for the Veteran's chronic lumbosacral strain.

The Board has considered whether a higher rating is provided for the Veteran's chronic lumbosacral strain under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, the Board notes that there is no lay or medical evidence of any incapacitating episodes requiring treatment and bed rest ordered by a physician so as to warrant consideration under the Formula for Rating IVDS.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board acknowledges that the Veteran has reported experiencing back pain and that he avoids some activities due to pain such as cutting grass for work (as opposed to cutting only his own grass, which he reported he was able to do), the Board finds that the currently assigned 20 percent rating already takes into account these complaints of pain and pain with use.  Also, the Board notes that the VA examiners took into account limitation of motion with pain as noted in the two VA examination reports, and both reports note that there was no objective evidence of any other DeLuca factors affecting the Veteran's range of motion.  Furthermore, the Board notes that neither the lay nor medical evidence otherwise reflects that the Veteran experiences additional functional loss or limitation of motion due to such symptoms so as to satisfy the criteria for a higher rating. 

The Board has also considered whether a separate evaluation is warranted for any associated, objective neurologic abnormalities as provided for in Note 1 to the General Rating Formula provides.  38 C.F.R. § 4.71a (2011).  The Board notes, however, that there is no medical or lay evidence of any neurologic abnormalities associated with the Veteran's lumbosacral strain.  In fact, the October 2009 VA examination report specifically notes that there was no associated numbness, weakness, bowel or bladder problems, or erectile dysfunction.  Therefore, the Board finds that separate neurologic evaluations are not warranted because the Veteran has no neurologic abnormalities associated with his service-connected lumbosacral strain disability.

The Board has also considered whether the Veteran is entitled to a greater level of compensation for his lumbosacral strain on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbosacral strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In summary, the Board concludes that the preponderance of the evidence is against granting an evaluation in excess of 20 percent disabling for the Veteran's lumbosacral strain; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

B.  Left Tibia and Fibula Fracture

The Veteran's residuals of a left tibia and fibula fracture are currently assigned a 20 percent disability rating under Diagnostic Code 5262, effective November 6, 2003 (and 10 percent priorto).  38 C.F.R. § 4.71a (2011).  The Veteran seeks a higher rating.

Diagnostic Code 5262 provides ratings for malunion of the tibia and fibula with slight knee or ankle disability of 10 percent, moderate knee or ankle disability of 20 percent, and marked knee or ankle disability of 30 percent.  38 C.F.R. § 4.71a (2010).  A 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a brace.

The Board notes that words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

The Veteran was provided with VA examinations in May 2008 and October 2009.  The May 2008 VA examination report reflects that the Veteran reported that his left leg would "give out" on occasion but that he had not fallen, and that he had difficulty walking very far and was unable to work part-time cutting grass.  He also complained of stiffness in his left leg.  Physical examination revealed limitation of plantar flexion to 20 degrees on the left, and 10 degrees on the right, inversion to 15 degrees on the left, seven degrees on the right, eversion to four degrees on the left, to 12 degrees on the right, intact patellar reflexes, but no Achilles reflexes.  The Veteran was able to raise on his toes, rock back on his heels, and balance on either leg.  It was noted that the Veteran walked with an antalgic gait favoring the left leg (and the Board notes that the Veteran reported wearing a 1/2 inch left in his left shoe, which is shown in the medical evidence of record as due to a length discrepancy as a result of his hip condition).  X-rays revealed healed fractures of the tibia and fibula, moderate degenerative changes of the left knee demonstrated by spurs from the tibial and femoral condyles, and the left femur showed chondrocalcinosis of the left knee.  A diagnosis of fracture of the left tibia and fibula, with residual leg shortening, was recorded.  The examiner noted that the degenerative changes developing in the knee were more likely than not secondary to the Veteran's fractures.

The October 2009 VA examination report reflects that the examiner noted that while the Veteran complained of back and left hip problems, his left tibia and fibula fractures are healed and asymptomatic, with no symptoms of pain, weakness, stiffness, swelling, heat, redness, drainage, instability, giving way, locking, or abnormal motion, and there was no left knee or ankle joint involvement or constitutional symptoms of bone disease.  The examiner noted that physical examination showed that the fracture site was nontender to palpation, there was no loose motion or false joint, and that the Veteran had an antalgic gait avoiding his left, but opined that this was related to the Veteran's left hip, and it was noted that the Veteran had a 2.5 centimeter leg length discrepancy (with the left side being shorter).  No ankylosis, genu recurvatum, or malunion was specifically noted.  The examiner emphasized repeatedly that the Veteran's left tibia and fibula fracture was not affecting his left knee or ankle and that it was a "closed issue."

Also, the Board acknowledges that VA treatment records dated from December 2006 to November 2009 reflect that the Veteran has been followed at the VA medical center for his complaints of knee and ankle pain apparently relating to diagnosed rheumatoid arthritis.  See, e.g., VA Treatment Records, April 2009 (left leg), February 2009 (left ankle and legs), August 2008 (legs), June 2008 (legs, knees, ankles).  Nevertheless, the Board will take into account these complaints of pain as discussed in more detail below.

In light of the above, the Board finds that the preponderance of the evidence is against granting a rating in excess of the currently assigned 20 percent rating under Diagnostic Code 5262 (malunion of the tibia and fibula with "moderate" knee or ankle disability).  The Board finds that the Veteran's disability is certainly not manifested by "marked" knee or ankle disability warranting a higher, 30 percent rating under Diagnostic Code 5262.  The Board notes again that the October 2009 VA examiner noted that the Veteran's left tibia and fibula were healed and asymptomatic, there were no symptoms of pain, weakness, stiffness, swelling, heat, redness, drainage, instability, giving way, locking, or abnormal motion, and there was no left knee or ankle joint involvement or constitutional symptoms of bone disease.  While the Board acknowledges that the May 2008 VA examiner noted there was evidence at that time of some degenerative changes developing in the knee secondary to the healed fractures, the Board notes that such a finding certainly does not warrant a rating for "marked" disability of the left knee meeting the criteria for a 30 percent rating under Diagnostic Code 5262.  In fact, the Board notes that elsewhere in the VA treatment records (see June 2008), it was noted that the x-rays "possibly" showed some chondrocalcinosis, but that it was not clearly evident (and, subsequently, the October 2009 VA examiner found the Veteran's knee to be normal).  Also, while the Board acknowledges that the May 2008 VA examiner noted that examination of the Veteran's left ankle revealed limitation of plantar flexion to 20 degrees (with normal range to 45 degrees), the Board finds similarly that such limitation of motion does not warrant assignment of a higher rating for malunion of the tibia and fibula with "marked" disability of the left ankle under Diagnostic Code 5262.  In fact, the Board notes that there is no evidence of malunion of the tibia or fibula, such that assigning a rating based on limitation of motion of the ankle would be more appropriate under Diagnostic Code 5271 (ankle, limitation of motion), which code is addressed below.  Also, while the Board acknowledges that several treatment records dated from March 2008 to April 2009 reflect complaints of left leg, knee, and ankle pain, the Board notes that these complaints appear to relate to treatment at the VA medical center for rheumatoid arthritis, and regardless, the Board finds that the currently assigned 20 percent rating contemplates some pain and pain with use.

The Board has considered whether the Veteran would be entitled to a higher rating under any other avenue, including by separately rating his disabilities under diagnostic codes specific to the ankle and knee.  However, the Board notes that there is no evidence of ankylosis so as to warrant application of Diagnostic Code 5256 (ankylosis, knee).  There is also no evidence of limitation of motion in the knee to a degree that would warrant compensable evaluations under Diagnostic Codes 5260 (limitation of flexion of leg) or 5261 (limitation of extension of leg).  A separate rating under Diagnostic Code 5257 is not warranted because there is no evidence of recurrent subluxation and no objective evidence of lateral instability of the left knee.  While the Board acknowledges that the Veteran reported to the May 2008 VA examiner that his left knee or leg would "give out" and was unstable, again, the Board notes that there was no objective evidence of instability noted by the examiner, and on examination just more than a year later in October 2009, the examiner noted that the Veteran's left knee was normal and emphasized repeatedly that there was no involvement of the knee.  Based thereon, the Board finds the Veteran's reported instability and giving way to be not credible.  A rating under Diagnostic Code 5258 or Diagnostic Code 5259 is not warranted because there is no evidence of dislocated or removed knee cartilage.  The Board recognizes that significant limitation of motion is shown in the left ankle as noted above.  However, rating the Veteran's disability under Diagnostic Code 5271 (ankle, limitation of motion) rather than 5262 for limitation of motion would not result in a higher rating because the maximum rating provided under that code is only 20 percent.  Furthermore, a separate rating of 20 percent under Diagnostic Code 5271 in addition to the 20 percent assigned under Diagnostic Code 5262 would constitute pyramiding and is prohibited.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  As discussed above, there is no objective evidence of any DeLuca factors, and the Board finds that the currently assigned rating already contemplates some functional loss due to pain.  Therefore, the Board concludes that a higher rating under DeLuca is not warranted.

The Board has also considered whether the Veteran is entitled to a greater level of compensation for his residuals of a left tibia and fibula fracture on an extra-schedular basis.  With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals of a left tibia and fibula fracture is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In summary, the Board concludes that the preponderance of the evidence is against assigning an evaluation in excess of 20 percent disabling for the Veteran's residuals of a left tibia and fibula fracture; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).


C.  Scar

The Veteran's scar, left tibia, is currently assigned a 10 percent disability rating under Diagnostic Code 7804, effective December 1, 1967.  38 C.F.R. § 4.118 (2008).  The Veteran seeks a higher rating.

The Board notes that the criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008.  The revised criteria, therefore, are not applicable to the appeal before the Board, as the Veteran's increased rating claim was filed in January 2008. 

The Veteran's scar, left tibia, is currently rated under Diagnostic Code 7804 (pre-October 23, 2008).  Diagnostic Code 7804 provides a 10 percent rating for superficial scars painful on examination.  See 38 C.F.R. § 4.71a (2008).  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one that is not associated with underlying tissue damage.

The May 2008 VA examination report reflects that physical examination revealed a slightly depressed 1.5 centimeter scar on his left calve with fixation to subcutaneous tissue.  The Veteran reported that the scar was tender.

A September 2009 VA examination report reflects that the Veteran had a scar over the medial/anterior aspect of his left lower leg.  The Veteran reported that he was not being treated for his scar, and that it was tender to the touch and adhered to the "meat" of his leg.  The examiner measured the scar as 1.5 by two centimeters with a 0.5 millimeter depression that increased to 2.5 millimeters with dorsiflexion and plantar flexion.  The examiner noted that the total area of the scar was 1.75 centimeters (although the Board acknowledges that this appears to be a typographical error, as 1.5 by two centimeters would cover a total area of three centimeters).  Adherence to underlying tissue was noted as well as underlying tissue damage, but no limitation of motion or loss of function secondary to the scar.

In light of the above, the Board finds that the Veteran's scar, left tibia, is not entitled to a higher rating under the pre-October 23, 2008 scar rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  As noted above, only a 10 percent evaluation is provided for superficial, painful scars under Diagnostic Code 7804.  Diagnostic Code 7800 is not applicable, as it rates disfigurement of the head, face, or neck.  While the Board acknowledges that Diagnostic Code 7801 applies to scars that are deep or cause limited motion, and Note (2) defines a deep scar as one associated with underlying tissue damage, the Board notes that the Veteran's scar does not even meet the compensable rating criteria under Diagnostic Code 7801 because it does not exceed six centimeters in area.  Diagnostic Code 7802 does not apply in that the scar must cover an area or areas of at least 144 square centimeters to warrant a compensable rating.  Diagnostic Code 7803 applies to superficial and unstable scars, yet the scars at issue are not shown to be unstable.  Finally, Diagnostic Code 7805 directs the scars to be rated based on limitation of function of the affected part.  The Board need not consider this diagnostic code, as the Veteran's residuals of a tibial fracture have already been rated based on limitation of function in that joint as addressed above.  Thus, Diagnostic Codes 7800 through 7805 do not provide an additional compensable disability rating for the Veteran's scar over tibia.

The Board has also considered whether the Veteran is entitled to a greater level of compensation for his scar, left tibia, on an extra-schedular basis.  With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In summary, the Board concludes that the preponderance of the evidence is against assigning an evaluation in excess of 10 percent disabling for the Veteran's scar, left tibia,; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

D.  Left Hip Disability

The Veteran's left hip is currently assigned a 10 percent disability rating under Diagnostic Code 5255, effective March 17, 1962.  The Veteran seeks a higher rating.

Diagnostic Code 5255 provides ratings for malunion of the femur as follows: with slight hip disability, 10 percent; with moderate hip disability, 20 percent; with marked hip disability, 30 percent.  A fracture of the surgical neck of the femur with a false joint is provided a 60 percent rating.  A fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weight-bearing preserved with the aid of a brace is provided a 60 percent rating.  Nonunion with loose motion (spiral or oblique fracture) is provided an 80 percent rating.

The Veteran was provided with VA examinations in May 2008 and October 2009, and an addendum VA examination was performed in April 2010 to obtain range of motion.  

The May 2008 VA examination report reflects that the Veteran reported that his hip bothers him all the time, and that he had been wearing a 1/2 inch lift in his shoes for two years (for a leg length discrepancy).  He also reported that he cannot sleep on his left side and has difficulty walking far and is unable to do his part-time job cutting grass (although the Board notes that it is not entirely clear the extent to which the Veteran attributed these symptoms to his left hip disability as opposed to his service-connected left leg disability also rated herein).  Physical examination of his left hip revealed flexion to 110 degrees, abduction to 20 degrees, external rotation to 20 degrees, and internal rotation to 10 degrees.  The examiner noted that there were no DeLuca criteria present with repetitive motion.  The Veteran was able to raise on his toes, walk back on his heels, balance on either leg, although he walked with an antalgic gait favoring his left leg.  An x-ray of the Veteran's left hip was negative.  A diagnosis of residuals, left hip dislocation and fractured acetabulum with no evidence of degenerative joint disease of the hip, was recorded.

The October 2009 VA examination report and an April 2010 addendum examination report reflect that the Veteran reported experiencing pain in his groin area, but no problems of swelling, instability, dislocation, locking, heat, or redness.  He reported that he was not currently under the care of a medical professional for his left hip disability.  He reported that flares of hip pain were mainly due to weather, and that during flares of pain it was difficult to perform his activities of daily living (but that he was able to do so).  In particular, the examiner noted that the Veteran was not as active outdoors, and that he fished and hunted less than he would like.  It was noted that the Veteran did not use a cane, brace, or crutch, but that he did use a lift in his left shoe for a limb-length discrepancy.  The examiner also noted that there were no symptoms of dislocation or recurrent subluxation.  Physical examination of his left hip revealed (see April 2010 addendum) flexion to 115 degrees, abduction to 30 degrees, external rotation to 45 degrees, and internal rotation to 30 degrees.  No ankylosis was noted.  Pain with motion was noted, although the examiner noted that repetitive motion did not cause additional limitation of motion or cause further pain, weakness, fatigability, instability, or incoordination.  A diagnosis of left hip posttraumatic arthritis was recorded.  It was further noted by the examiner that the Veteran had good hip strength, with no Trendelenburg gait or sign, and that he had never been offered a total hip replacement.  The examiner noted that x-rays showed mild to moderate left hip osteoarthritis, but that he had preserved range of motion, with no pain within the range of motion described above and, therefore, that the Veteran's left hip condition was not substantially worse than at the time of the May 2008 examination.

Also, the Board acknowledges that VA treatment records dated from December 2006 to November 2009 reflect that the Veteran has been followed at the VA medical center for his complaints of left hip pain.  See, e.g., VA Treatment Records, November 2009, December 2008, June 2008, April 2007.  The Board notes, however, that none of these records reflect symptomatology worse than that reflected on the VA examination reports discussed in detail above. 

In light of the above, the Board finds that the Veteran's left hip disability is shown to be productive of no more than "moderate" impairment and, therefore, that the Veteran is entitled to a higher, 20 percent rating under Diagnostic Code 5255 for the entire period on appeal, but certainly no more.  See 38 C.F.R. § 4.71a.  As noted above, the October 2009 VA examiner noted that the Veteran's left hip disability was "mild to moderate," and that it was not substantially worse than at the time of the prior May 2008 VA examination.  In addition, the Board acknowledges that although flexion was only limited on examination in May 2008 and October 2009 by 10 to 15 degrees (of 125), abduction was limited by 15 to 25 degrees (of 45), which is the equivalent of 33 to 55 percent limitation of motion.  See Plate II, 38 C.F.R. § 4.71a (2011).  While the Board acknowledges that the May 2008 VA examination report reflects that an x-ray of the Veteran's left hip was negative and that the examiner found no evidence of degenerative joint disease of the hip, because the October 2009 VA examiner specifically noted posttraumatic arthritis and found the Veteran's left hip condition to be essentially unchanged since the May 2008 VA examination, the Board has afforded the Veteran the benefit of the doubt in this regard and assigned the higher, 20 percent rating for the entire period on appeal.  The Board further notes that the October 2009 examiner specifically noted that the Veteran had "good hip strength."  As the Board has applied the benefit of the doubt rule in assigning the higher 20 percent rating for the entire period on appeal as opposed to only effective as of the October 2009 VA examination (as there is no objective evidence meeting the criteria for the higher rating prior to the October 2009 VA examination), the Board finds that there is certainly no evidence warranting assignment of a higher rating during the one-year period prior to the filing of the Veteran's claim in January 2008.  See 38 C.F.R. § 3.400(o) (2011).

The Board has also considered other potentially applicable Diagnostic Codes.  Diagnostic Code 5250 is not for application because it requires ankylosis of the hip, which was not shown on either examination or in any of the medical evidence of record.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5254 is not for application because a flail joint is not shown on either examination or in any of the medical evidence of record.  Diagnostic Codes 5251(thigh, limitation of extension), 5252 (thigh, limitation of flexion), and 5253, (thigh, impairment of) are not for application because the Board finds that the limitation of motion addressed in these codes is already contemplated by the 20 percent evaluation assigned under Diagnostic Code 5255 for "moderate" hip disability, and in this particular case, assigning a separate rating under any of these diagnostic codes addressing limitation of motion would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Even if the Board were to rate the Veteran's left hip disability under Diagnostic Codes 5251, 5252, and 5253 based on the degrees of limitation of motion as opposed to providing one 20 percent rating under Diagnostic Code 5255, the Board notes that the Veteran would not be provided with a higher rating than 20 percent, as the Veteran is not shown to have limitation of extension of the thigh to five degrees (Diagnostic Code 5251), limitation of flexion of the thigh to 30 degrees (Diagnostic Code 5252), or limitation of abduction of the thigh with motion lost beyond 10 degrees (Diagnostic Code 5253).

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board acknowledges that the Veteran has reported experiencing left hip pain and that he avoids some activities due to pain such as cutting grass for work (as opposed to cutting only his own grass, which he reported he was able to do), the Board finds that the currently assigned 20 percent rating already takes into account these complaints of pain and pain with use.  As discussed above, there is no objective evidence of any other DeLuca factors affecting the Veteran's range of motion.  Therefore, the Board concludes that a higher rating under DeLuca is not warranted.

The Board has also considered whether the Veteran is entitled to a greater level of compensation for his left hip disability on an extra-schedular basis.  With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left hip disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In summary, the Board concludes that a higher, 20 percent rating is warranted for the entire period on appeal for the Veteran's left hip disability, but certainly no more.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for a lumbosacral strain is denied.

Entitlement to an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture is denied.

Entitlement to an evaluation in excess of 10 percent disabling for a scar, left tibia, is denied.

Entitlement to an evaluation of 20 percent disabling for a left hip disability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


